             Case 5:19-cv-00938 Document 1 Filed 08/05/19 Page 1 of 5



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION
US TAX RECOVERY PARTNERS, LLC,                   §
                                                 §
                       Plaintiff,                §
                                                 §
v.                                               §               CIVIL ACTION NO. _____________
                                                 §
SOUTHERN BAKERIES, LLC,                          §
                                                 §
                       Defendant.                §


                                PLAINTIFF’S ORIGINAL COMPLAINT


       NOW COMES Plaintiff US Tax Recovery Partners, LLC and files this suit against

Defendant Southern Bakeries, LLC, respectfully showing as follows:

                                                I.
                                              Parties

       1.      Plaintiff US Tax Recovery Partners, LLC (“USTRP”) is a Texas corporation with its

principal office in Kerr County, Texas.

       2.      Defendant Southern Bakeries, LLC (“Southern Bakeries”) is an Indiana limited

liability company with its principal office in Avon, Indiana. Southern Bakeries may be served with

process by serving its registered agent, Robert E. Inveiss, at 7111 Monument Circle, Suite 2700,

Indianapolis, Indiana 46204, or wherever else he may be found.

                                                II.
                                           Jurisdiction

       3.      The Court has jurisdiction over the lawsuit pursuant to 28 U.S.C. § 1332(a).
                   Case 5:19-cv-00938 Document 1 Filed 08/05/19 Page 2 of 5



                                                    III.
                                                   Venue

          4.         Venue is proper in the Western District of Texas because a substantial part of the

events or omissions giving rise to Plaintiff’s claims occurred in this District. 28 U.S.C. § 1391(b)(2).

                                                   IV.
                                           Conditions Precedent

          5.         All conditions precedent have been performed or have occurred.

                                                    V.
                                                   Facts

          6.         USTRP is in the business of providing accounting review services for their clients

with the aim to identify areas of expense that can save their clients’ money.

          7.         On March 22, 2017, USTRP entered into a Comprehensive Services Agreement (the

“Contract”) with Southern Bakeries. See Exhibit A.

          8.         The Contract provided, and the Parties agreed, for USTRP to examine, review, and

analyze Southern Bakeries’ accounts payable records paid or payable for unauthorized charges,

credits, savings, and overpayments. See id. The Parties also agreed that in return, Southern Bakeries

would pay USTRP if it identified or obtained refunds, savings, credits, duplicate payments, or

reduced current payments or liabilities (“Benefits”). See id. The Contract further provided that if

Southern Bakeries obtained Benefits on its own by using USTRP’s work product, it would make the

same payment as required by the Contract.

          9.         On or around June 17, 2017, USTRP issued Southern Bakeries a report identifying a

total of $345,124.86 in Benefits. In accordance with the Contract, after adjustments, Southern

Bakeries owed USTRP $138,049.94. To date, Southern Bakeries has made no payment toward the

amount due.




Plaintiff’s Original Complaint                                                                 Page 2 of 5
                   Case 5:19-cv-00938 Document 1 Filed 08/05/19 Page 3 of 5



          10.        After multiple collection attempts with no response, on March 22, 2017, USTRP

sent a demand letter to Southern Bakeries for the amount due of $138,049.94. To date, Southern

Bakeries has failed to pay the full amount due under the Contract, for which USTRP now sues.

                                                      VI.
                                                Causes of Action

A.        Breach of Contract

          11.        Plaintiff re-alleges and incorporates all facts alleged in the paragraphs above.

          12.        Plaintiff and Defendants entered into valid and enforceable contracts for the services

rendered by Plaintiff.

          13.        Plaintiff fully performed its obligations under the Contract.

          14.        Defendants breached the Contract by failing to pay for the services rendered.

          15.        Plaintiff seeks an award of damages against Defendants for said breaches in an

amount to exceed the minimum jurisdictional limits of this court.

B.        Quantum Meruit (Alternative Claim)

          16.        Plaintiff re-alleges and incorporates all facts alleged in the paragraphs above.

          17.        Plaintiff provided Defendants with valuable services in accordance with the

Contract. Defendants accepted the services.

          18.        Defendants had reasonable notice Plaintiff expected compensation for its services.

          19.        Because Plaintiff expected compensation, Defendants’ acceptance of the services

resulted in damages.

          20.        Plaintiff seeks an award of damages against Defendants for said damages in an

amount to exceed the minimum jurisdictional limits of this court.




Plaintiff’s Original Complaint                                                                      Page 3 of 5
                   Case 5:19-cv-00938 Document 1 Filed 08/05/19 Page 4 of 5



                                                       VII.
                                                  Attorneys’ Fees

          21.        Plaintiff seeks an award of the attorneys’ fees incurred in the prosecution of this suit

 pursuant to Texas Civil Practice and Remedies Code § 38.001 et. seq. and the underlying contract.

                                                      VIII.
                                              Conditions Precedent

          22.        All conditions to Plaintiff’s recovery have occurred or have been performed.

                                                       IX.
                                                     Damages

          23.        As a direct and proximate result of Defendant’s conduct, Plaintiff suffered the actual

damages and lost profits.

                                                         X.
                                                       Prayer

          WHEREFORE, Plaintiff prays Defendant be cited to appear herein, and upon trial, the Court

render judgment for the following:

          a)         Damages in an amount to exceed the minimum jurisdictional limits of this court;

          b)         Attorneys’ fees, costs, and expenses;

          d)         Post-judgment and pre-judgment interest at the highest rate allowed by law;

          e)         Appellate attorneys’ fees, costs, and expenses; and

          e)         All other and further relief, in law or in equity, to which Plaintiff is justly entitled.




Plaintiff’s Original Complaint                                                                          Page 4 of 5
                   Case 5:19-cv-00938 Document 1 Filed 08/05/19 Page 5 of 5



                                              Respectfully submitted,

                                              ROSENBLATT LAW FIRM
                                              16731 Huebner Road
                                              San Antonio, Texas 78248
                                              Telephone: (210) 562-2900
                                              Facsimile: (210) 562-2929


                                              By: Tiffanie S. Clausewitz
                                                  Tiffanie S. Clausewitz
                                                  State Bar No. 24051936
                                                  tiffanie@rosenblattlawfirm.com
                                                  Shellie R. Reyes
                                                  State Bar No. 24082115
                                                  shellie@rosenblattlawfirm.com

                                              ATTORNEYS FOR PLAINTIFF




Plaintiff’s Original Complaint                                                     Page 5 of 5
